Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 07/14/2022 has been acknowledged and entered. An explanation of how the amended claims would be rejected is as follows: 
Regarding Claim 1, Vielemeyer teaches a vertical MOSFET comprising: a nanowire between a top contact (D13) and a bottom contact (S11); and a wrap-around gate having an extension spanning over a portion of the nanowire in a longitudinal direction of the nanowire, wherein the wrap- around gate comprises a gate portion (8) and a field plate portion (17) and wherein the field plate portion is arranged at a first radial distance from the center of the nanowire and the gate portion is arranged at a second radial distance from the center of the nanowire; wherein the first radial distance is larger than the second radial distance and wherein the field plate portion is adjacent to the top contact when the top contact is a drain contact. 
Furthermore, Oxland teaches a similar device comprising a nanowire between a top contact and a bottom contact, wherein the top or bottom contact may be the drain contact, wherein the material composition of the nanowire along the longitudinal direction of the nanowire is varied gradually such that a bandgap of the nanowire is larger adjacent a drain contact than adjacent to a source contact similar to the applicant’s invention. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Vielemeyer and Oxland to teach that a material composition of the nanowire varies gradually along the longitudinal direction of the nanowire such that a bandgap of the nanowire is larger adjacent to the field plate portion than adjacent to the gate portion because this will allow for the bandgaps of the areas of the nanowire adjacent to the source, drain, gate and/or field plate to be adjusted to achieve desired results such as reducing gate-induced drain leakage as mentioned by Oxland. Furthermore, it is often desirable to have a bandgap that is lower adjacent to the gate electrode and more specifically closer to the source side of the gate electrode as compared to the drain side of the gate electrode of a transistor device such that gate-induced drain leakage can be reduced. Lastly, as the field plate of Vielemeyer is formed closer to the drain side of the transistor this would be an obvious modification to improve device performance.
Regarding Claims 3-4 and 6-11, these claims would be rejected as previously set forth in the Final office action mailed on 04/13/2022

	
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
(i) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, the applicant continues to argue that neither reference teaches the limitation setting forth that the nanowire has a higher bandgap adjacent to the field plate portion which is located radially farther from the nanowire than the gate portion of the wrap-around gate. However, the examiner once again would like to emphasize that the rejection is based on the combination of references and not the teachings of a single reference. Specifically, as stated above and in the final rejection Vielemeyer clearly teaches a wrap around gate with a field plate portion located near the drain being radially farther from the nanowire than the gate portion (located near the source) and Oxland teaches the bandgap of the nanowire being larger closer to the drain. Based on the combination of these teachings one of ordinary skill in the art would find it obvious to include the field plate at a level of the nanowire where the bandgap is largest (adjacent to the drain) because this would reduce gate-induced leakage current in the device – a problem both the applicant and the prior art were trying to solve –. Simply put Vielemeyer teaches that it is desirable to locate a field plate adjacent to a drain side of the nanowire and Oxland teaches it is desirable to have a higher bandgap adjacent to the to a drain side of the nanowire and therefore the combination would lead one of ordinary skill to find it obvious and desirable to have a device where the field plate is located adjacent to the (drain side) portion of the nanowire with a larger band gap to improve device performance by suppressing leakage current. Lastly, since both Vielemeyer and Oxland both teach that the drain contact may be either the top or bottom contacts, the newest limitation as amended is clearly taught as well. 

Examiner’s Note
As discussed in the interviews conducted on 07/08/2022 and 08/09/2022, an amendment specifically claiming that the field plate portion is located adjacent to the source contact would overcome the rejection in view of Vielemeyer and Oxland. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        August 10, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894